Citation Nr: 0429849	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  01-06 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ankle 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased evaluation for migraine 
headaches (formerly identified as an undiagnosed condition 
manifested by fatigue, headaches, and night sweats), 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased evaluation for the residuals 
of left ankle sprain, currently evaluated as 10 percent 
disabling.

10.  Entitlement to a compensable (increased) evaluation for 
sleep apnea.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
June 1994.  The veteran served in the Southwest Asia theater 
of operations from November 22, 1990 to April 2, 1991.

This matter arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for right ankle disability, and 
which denied service connection for bilateral hip disability 
and PTSD.  The rating action also denied increased 
evaluations for sleep apnea, migraine headaches, lumbosacral 
strain, chondromalacia of the knees, and the residuals of 
left ankle sprain.

The veteran was afforded a personal hearing before the 
undersigned veterans law judge at the local RO in January 
2004.  A transcript of the hearing is associated with the 
claims file.

At the onset of his January 2004 personal hearing, the 
veteran indicated that he no longer wished to be represented 
by the Veterans of Foreign Wars of the United States (VFW).  
He executed a statement to this effect, which has been 
associated with the record.  

The issues of whether new and material evidence has been 
submitted to reopen the claim of service connection for right 
ankle disability, right hip disability and PTSD, and 
increased evaluations for refractory reflux esophagitis and 
hiatal hernia, migraine headaches, lumbosacral strain, 
chondromalacia of the knees, and the residuals of left ankle 
sprain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On January 28, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant indicating that he wished to withdraw his appeal 
with respect to the issues of entitlement to service 
connection for left disability and a compensable (increased) 
evaluation for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for left hip 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to a compensable (increased) 
evaluation for sleep apnea have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At his personal hearing on January 28, 2004, the veteran 
indicated that he wished to withdraw his appeal on the issues 
of entitlement to service connection for left hip disability 
(T. 6) and entitlement to a compensable (increased) 
evaluation for sleep apnea (T. 9).  The transcript of the 
hearing, which is of record, is a writing evidencing the 
veteran's request to withdraw his substantive appeal on those 
issues.  That is, a transcript of a hearing when transcribed 
constitutes any requisite writing requirements.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal for service connection for left hip 
disability and a compensable (increased) evaluation for sleep 
apnea and, hence, there remain no allegations of errors of 
fact or law for appellate consideration as to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and those appeals are dismissed.


ORDER

The appeal of entitlement to service connection for left hip 
disability is dismissed.

The appeal of entitlement to a compensable (increased) 
evaluation for sleep apnea is dismissed.

REMAND

The veteran is seeking service connection for right ankle 
disability, PTSD, and right hip disability.  He alleges that 
his right ankle and hip problems either had their onset in 
service or are etiologically related to his service-connected 
low back and bilateral knee disabilities.  He asserts that 
his PTSD is the result of several in-service stressors, to 
include witnessing abuse of prisoners and seeing dead bodies.  
The veteran is also seeking increased evaluations for his 
service-connected migraine headaches, lumbosacral strain, 
right and left knee disability, and chronic left ankle 
sprain.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) in 
November 2000, which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.


At his January 2004 personal hearing, the veteran stated that 
he received treatment for his claimed service connected and 
non-service connected disabilities through the Phoenix VA 
Medical Center (VAMC).  He maintained that records from this 
facility would help support his claims for service connection 
and increased evaluations.  He asked for, and was provided, 
30-days to obtain these records and to submit a statement(s) 
pertaining to his in-service stressors.  In a statement 
received in February 2004, the veteran requested that the RO 
provide him an additional 30 days to obtain that evidence.  
The RO did not respond.  

Currently, the claims file contains VA treatment records from 
the Phoenix VAMC from August 1994 to August 2002.  Further, 
while a December 2003 statement from the veteran's treating 
psychologist notes that he has been in treatment for PTSD 
since 1998, a review of the file shows that the treatment 
records from the PTSD clinic are not among the aforementioned 
records.  It is essential that any outstanding VA treatment 
or hospitalization records be obtained and reviewed.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).

Further, the Board notes that the veteran has alluded that 
his service-connected disabilities have worsened since his 
last VA examination, which was over 3 years ago.  He states 
that his headaches are more prevalent, and this his multi-
joint disabilities cause significant functional impairment.  
The Board therefore finds that another VA orthopedic and 
neurological examination would be helpful in assessing the 
nature and severity of the veteran's service-connected 
disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the "fulfillment of the statutory duty to assist . . 
. includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one").

With respect to the veteran's claim for entitlement to an 
increased rating for lumbosacral strain, currently evaluated 
as 10 percent disabling, the Board notes that the RO has 
rated this disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  The rating schedule criteria for 
evaluating musculoskeletal system disorders of the spine were 
changed, effective September 23, 2002, and again on September 
26, 2003.  There is no evidence that the veteran was given 
notice of these regulatory changes.  The RO must consider the 
veteran's claim under the new criteria of 38 C.F.R. § 4.71a, 
and the RO must be provided an opportunity to notify the 
veteran of the new regulation and consider the claim in light 
of the recent change.  VAOPGCPREC 7-2003.

Finally, by a rating action dated in August 2001, the RO 
granted service connection for refractory reflux esophagitis 
and hiatal hernia and assigned a 10 percent evaluation 
effective February 22, 2001.  At a personal hearing conducted 
in December 2001, the veteran expressed disagreement with the 
assigned rating.  This statement, when reduced to writing by 
hearing transcript, meets the requirements of filing a notice 
of disagreement.  See Tomlin v. Brown; see also 38 C.F.R. § 
20.201 (2004).  On review of the claims folder, a statement 
of the case (SOC) has not been furnished regarding the issue 
of entitlement to a disability evaluation in excess of 10 
percent for refractory reflux esophagitis and hiatal hernia.  
As provided in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), a remand is in order so that a SOC addressing this 
claim can be issued.

In light of the above, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. for 
the following development:

1.  The RO should issue a Statement of 
the Case with respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent for refractory 
reflux esophagitis and hiatal hernia.  
The veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b) 
(2004).

2.  The RO should contact the veteran and 
inform him that he may submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his service.  The 
veteran should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the veteran 
that he may submit any other evidence to 
verify his alleged stressors from 
military as well as nonmilitary sources, 
to include "buddy" statements from those 
who served with him or relatives.  The RO 
should assist the appellant in obtaining 
such evidence, as appropriate.  In 
connection with this development, the RO 
should ensure that all appropriate 
special development procedures mandated 
by M21-1, Section 5.14(c) for 
verification of non-combat stressors is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.

3.  The RO should obtain a copy of the 
veteran's complete medical file, to 
include his records from the PTSD clinic, 
from the Phoenix VAMC since 1994.

4.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded an examination by 
a board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiners the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report 
should include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examination.  

5.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected low 
back, right knee, left knee, and left 
ankle disabilities.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

The examiner should be asked to state the 
ranges of motion of the veteran's low 
back, knees, and left ankle in degrees.  
Moreover, the examiner should state the 
normal ranges of motion of each joint in 
degrees.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back, right knee, 
left knee, and/or left ankle 
disabilities; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion as to whether pain in the low 
back, right knee, left knee, and/or left 
ankle could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss, to 
include immobility, due to pain on use or 
during flare-ups.

With regard to any neurological 
disability resulting from the service 
connected back disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  
The total number and duration of any 
incapacitating episodes of degenerative 
disc disease should be noted.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

6.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
migraine headaches.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

The examiner should examine the veteran 
and the medical history provided by the 
veteran and contained in the claims 
folder and provide an assessment of the 
frequency of the veteran's prostrating 
attacks, if possible.  The examiner 
should first note whether the veteran's 
headaches are "prostrating" and if so 
whether these headaches average one in 2 
months, once a month or are very frequent 
and completely prostrating and prolonged.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

7.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the SOC in August 2001.  Specifically 
regarding the rating assigned for the 
veteran's low back disability, the SSOC 
should discuss the amendments to the 
rating code pertaining to disabilities of 
the spine.  See 67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002); 68 FR 51454-51458 
(August 27, 2003); 69 FR 32449 (June 10, 
2004).  Allow an appropriate period of 
time for response.  

The case should be returned to the Board.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



